Order entered November 29, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00882-CR

                      SIM STANLEY BITTICK, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the 15th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 071896

                                      ORDER

      This order addresses issues with appellant’s brief and with State’s Exhibit

20. The Court orders relief as follows.

      On November 3, 2022, appellant filed his brief. A review of the brief reveals

that it discloses the names of persons who were victims of offenses at the time they

were children.

      This Court does not allow a party to file a brief that discloses the names of

victims or witnesses who were children at the time of the offenses, or the names of
any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id.

9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within THIRTY DAYS of the date of this

order, an amended brief that identifies all individuals who were children at the time

of this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record or giving a statement

of the case.

      On November 4, 2022, the court reporter filed a letter indicating that she was

unable to copy State’s Exhibit 20, a USB drive, the contents of which were

described in the record as “a Cellebrite download of the defendant’s phone.” If

either party concludes that State’s Exhibit 20 contains material evidence necessary

to the resolution of this appeal, that party is DIRECTED to file a motion with the

Court within SIXTY DAYS of the date of this order so that the Court may obtain

the original exhibit. See TEX. R. APP. P. 34.1, 34.6(g)(2).


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE



                                         –2–